Citation Nr: 1527307	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

An August 2013 Board decision denied entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a July 2014 Order, the Court granted a Joint Motion for Partial Remand, and remanded the issue of entitlement to TDIU for action consistent with the terms of the joint motion.  In October 2014, the Board remanded the claim for further development.  


FINDING OF FACT

The Veteran meets the schedular requirements for assignment of a TDIU and has been reasonably shown not to be able to engage in substantial gainful employment due to his combination of service-connected disabilities, considered in conjunction with his education level and prior work experience. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his combination of service-connected disabilities.  These disabilities include depressive disorder, rated 30 percent disabling; low back strain, rated 20 percent disabling; hepatitis C, rated 20 percent disabling; right knee degenerative joint disease, rated 10 percent disabling;  left knee degenerative joint disease, rated 10 percent disabling; muscular dysfunction, left anterior muscle group XII, rated 10 percent disabling; residuals of fracture to the right tibia, rated 10 percent disabling; residuals of fracture to the left tibia, rated 10 percent disabling; and residual of facial lacerations, rated 10 percent disabling,  Effective August 4, 2009, the Veteran's combined disability rating was 60% and currently, his combined disability rating is 80%.

The evidence indicates that the Veteran finished the 11th grade; that following service he worked for many years as a mechanic; and that he stopped working in November 2008.  In recent February 2015 VA medical opinions, a VA physician determined that when considered alone, each of his orthopedic disabilities would not preclude him from doing sedentary work and that when considered alone, the Veteran's hepatitis C would not preclude him from doing sedentary work.  Also, at a February 2015 VA psychological examination, the examiner determined that the Veteran's service-connected depression affected his employability by resulting in moderate impairment in mood; intermittent, moderate impairment, and otherwise mild impairment in productivity; and mild impairment in reliability and concentration.  

Considering that the evidence indicates that the Veteran did not finish high school and that he has no prior experience performing sedentary work, and resolving reasonable doubt in the Veteran's favor, the Board finds that his combination of service connected disabilities (depression and the orthopedic disabilities would have a somber combined effect) does render him unable to secure of follow a substantially gainful occupation, including at the level of sedentary work, as a result of his service-connected disabilities.  38 C.F.R. §§ 3.102, 4.16(a).  Consequently, the criteria for assignment of a TDIU have been met.  Id.     






ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted.

  
____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


